     Case 1:18-cv-03233-WFK-SMG Document 18 Filed 10/08/18 Page 1 of 1 PageID #: 56
                                      	                                 YAAKOV SAKS*
                                                                                               JUDAH STEIN 
                                                                                               RACHEL DRAKE ▪
                                                                                               DANIEL KOHN 
                                                                                          NJ & NY Bar Admissions
                                                                                                  ▪ NJ Bar Admission
                                                                                     *Federal Court Bar Admissions
                                                                       CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN
 	
285 Passaic Street, Hackensack, NJ 07601 | tel: 201.282.6500 | fax: 201.282.6501 | www.steinsakslegal.com

 October 8, 2018

 The Honorable Steven M. Gold
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Via ECF

         Re:    Atlas v. Equifax Information Services, LLC et al.
                Case No. 1:18-cv-03233-WFK-SMG

 Your Honor,

        We represent the Plaintiff, Mordechai Atlas, in the above referenced action, and write in
 accordance with Your Honor’s Individual Practices, and with consent of Counsel for Defendant Citibank,
 N.A.

         We write to respectfully request a brief rescheduling of the Initial Conference presently scheduled
 for Friday, October 12, 2018 at 3:30 PM, in consideration of religious observance of Plaintiff’s Counsel
 as a Sabbath observer.

         We have conferred with counsel for Defendant Citibank, N.A., who consents to this request. The
 parties respectfully request the Initial Conference be rescheduled for slightly earlier on the same
 afternoon, anytime between 1:00-2:00 PM, should a time be available and convenient for the Court.

         We thank Your Honor and the Court for its kind considerations and courtesies.

                                              Respectfully,

                                              /s/ Daniel Kohn
                                              Daniel Kohn
